Citation Nr: 0202889	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  95-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for sinusitis secondary 
to bronchial asthma.

2. Entitlement to an increased (compensable) disability 
evaluation for dysthymia prior to March 21, 2000.

3. Entitlement to an increased evaluation for dysthymia in 
excess of 10 percent after March 21, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This matter returns to the Board of Veterans' Appeals (Board) 
following remand in January 1998.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from decisions dated in June and July 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.



FINDINGS OF FACT

1. The evidence of record does not establish the presence of 
chronic sinusitis related to a service-connected 
disability nor does the evidence reflect that any alleged 
nasal problems have increased in severity due to the 
service-connected bronchial asthma.

2. Prior to March 21, 2000, the veteran's dysthymia was 
manifested by complaints of insomnia, anxiety and 
depression and was productive of mild social and 
industrial impairment.

3. The veteran's dysthymia currently is manifested by 
complaints of insomnia, depression and irritability and 
that he sees "shadows" and hears voices.  The level of 
psychiatric impairment has not been shown to be productive 
of more than mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or require 
control by continuous medication.


CONCLUSIONS OF LAW

1. Sinusitis, if present, is neither the result of nor 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.306, 3.310 (2001).

2. The schedular criteria for a 10 percent disability 
evaluation for dysthymia prior to March 21, 2000 are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 9405, 9433 
(1996 & 2001).

3. The schedular criteria for a disability evaluation in 
excess of 10 percent both before and after March 21, 2000 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 
9405, 9433 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The record reflects that the veteran and his representative 
have received notice of the applicable law and the 
evidentiary deficiencies of the veteran's claims in the 
statement of the case issued in October 1994 as well as the 
supplements dated in February 1996, August 2000, March 2001 
and October 2001.  

The Board notes that the RO has made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file, and there are numerous medical records in 
the file, to include those obtained pursuant to the Board's 
January 1998 remand.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claims.  The RO has obtained the veteran's service records, 
which included his induction examination, in-service 
treatment entries, and discharge records.  The veteran has 
been afforded VA examinations, which included relevant 
medical opinions.  With regard to the adequacy of the 
examinations, the Board notes that the reports of examination 
reflect that the VA examiners reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical examinations, and offered appropriate 
assessments and diagnoses.  As such, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claims, and the Board will proceed with appellate disposition 
on the merits.

I.  Background

In 1992, the veteran submitted a claim for service connection 
for a sinus disability and for a compensable disability 
evaluation for his service-connected nervous condition, 
implicitly arguing for a separate rating for this disability 
as it was then characterized as bronchial asthma with 
depressive reaction.  In June 1993, the RO concluded that the 
veteran's depressive neurosis was a separate disability and 
as such warranted a separate rating.  However, based upon the 
evidence of record, the rating board concluded that a 
noncompensable rating was appropriate, effective from 
September 1992.  Shortly thereafter, in July 1993 the RO 
denied service connection for sinusitis secondary to the 
service-connected bronchial asthma.  The rating board 
determined that the medical evidence of record, including VA 
outpatient treatment reports dated in 1992, did not establish 
that sinusitis, if present, was due to the veteran's 
bronchial asthma.  In June 1994, the veteran submitted a 
statement which was construed as a notice of disagreement 
with the noncompensable evaluation assigned for his 
psychiatric disorder and for the denial of service connection 
for sinusitis secondary to bronchial asthma.  Accordingly, 
the present appeal ensued.

Service Connection for Sinusitis 

The veteran asserts that chronic sinusitis is the result of 
his service-connected bronchial asthma and as such, 
entitlement to service connection for this disability is 
warranted.  Review of the record reveals that service 
connection for sinusitis on a direct incurrence basis was 
denied by the RO in July 1975.  Because the veteran has 
limited his argument to entitlement based solely upon 
secondary service connection, the Board will not address 
direct incurrence and the finality of the July 1975 decision.

Secondary service connection may be granted for disability 
proximately due to or the result of a service-connected 
disease or injury, to include the degree of additional 
disability resulting from aggravation of nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In this regard, the United States Court of Appeals 
for Veterans Claims held, in Allen, that when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.

The pertinent medical evidence of record includes statements 
from a private physician dated in June 1993 and October 2000, 
VA outpatient treatment reports dated in 1992 and 1999-2000, 
as well as VA examination reports dated in December 1994 and 
March 2000.  These reports, while documenting treatment for 
various sinus complaints, fail to reflect any evidence to 
relate any current sinus disorder to the veteran's service-
connected bronchial asthma.  To the contrary, the VA 
examination report dated in March 2000, conducted in response 
to the Board's January 1998 remand, noted no evidence of 
sinusitis on radiologic examination to include computerized 
tomography (CT) scan.  Further, and more importantly, in 
response to the Board's request, the VA examiner addressed 
the alleged relationship between any sinus disorder and 
bronchial asthma as follows:

There is no relation at all between 
bronchial asthma & [and] alleged 
sinusitis and nasal problems have not 
been aggravated by the asthma.

There were no objective findings of sinusitis and the 
diagnosis was mild septal deviation to the right which was 
not considered to be obstructive.  

The record further includes statements from the veteran and 
his wife as well as their testimony at a hearing before the 
undersigned Member of the Board in August 1997, attesting to 
the presence of a sinus disorder and their belief that it is 
related to the service-connected bronchial asthma.  However, 
neither the statements nor testimony by the veteran or his 
wife regarding the relationship between any current sinus 
disorder and the bronchial asthma can be considered probative 
in this case.  The veteran and his wife are laypersons, not 
shown to possess the medical expertise and training to 
competently offer an opinion as to whether any current sinus 
disability is related to any other disability including 
bronchial asthma; hence, these lay statements purporting to 
do so provide no basis for service connection in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

After careful consideration of the evidence of record as 
summarized above, the Board concludes that entitlement to 
service connection for sinusitis secondary to bronchial 
asthma is not warranted.  In this case, it is unclear from 
the objective medical evidence of record that the veteran has 
a current sinus disability, a prerequisite for service 
connection, see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
However, assuming for the purpose of this discussion that 
such a disability exists, the medical evidence of record, 
specifically the VA examination report dated in March 2000 
clearly reflects that medical authorities, after review of 
the veteran's medical history as documented in the claims 
file and physical examination, have found no relationship 
between any current sinus disorder and the service-connected 
bronchial asthma, either on a secondary basis or on an 
aggravation basis.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The doctrine of the benefit of the doubt is not for 
application as the preponderance of the evidence is against 
the veteran's claim.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Disability Evaluation for Dysthymia

Initially, the Board notes that the veteran's service-
connected psychiatric disability has been variously 
characterized over the years.  Service connection was 
originally granted for depressive reaction as part of the 
service-connected bronchial asthma, as noted above.  
Subsequently, the disability was characterized as depressive 
neurosis and finally, the disability has been described as 
dysthymia.  These changes in the characterization of the 
veteran's disability are not reflective of changes in his 
psychiatric diagnosis, they are simply reflective of updates 
in medical terminology.  Furthermore, as the rating criteria 
for all psychoneurosis including depressive reaction, 
depressive neurosis and dysthymia prior to November 7, 1996 
and for all psychiatric disorders thereafter are the same, 
the Board finds no impairment of the veteran's interests as a 
consequence of these changes.  See 38 C.F.R. § 4.13, 4.125.

The Board next notes that during the pendency of this appeal, 
the applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq., was amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  Pursuant 
to VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

Under the pre-November 1996 criteria, a 10 percent evaluation 
is warranted where there is less than the criteria for a 30 
percent rating with emotional tension, or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation is warranted where there is a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation contemplated that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, or the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9405 (1996).  

Under the new criteria, effective November 7, 1996, the 
appellant's dysthymia is evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433, which 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Diagnostic 
Code 9433.  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the veteran.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

As noted above, the veteran has been awarded a 10 percent 
rating effective from March 21, 2000.  Upon careful review of 
the evidence of record, the undersigned concludes that the 
evidence supports a 10 percent evaluation for dysthymia prior 
to March 21, 2000.  However, the record does not support 
entitlement to a rating beyond 10 percent thereafter.

Pre-March 21, 2000

VA outpatient treatment reports dated in 1992 reflect that 
the veteran's psychiatric impairment was generally considered 
by medical authorities to be mild in nature.  In May 1992, it 
was noted that the veteran was stable in his work with 
medication and psychotherapy.  In August 1992, while mild 
"anxiety restlessness" was noted, no additional psychiatric 
symptomatology was identified and it was further indicated 
that he was doing fair with his psychotherapy.  On VA 
examination in October 1994, the veteran reported complaints 
of periods of depression, irritability and insomnia; however, 
no significant psychiatric symptomatology was found.  
Although he was slightly anxious and his affect was 
constricted, his attention, concentration, memory, insight 
and judgment were all considered to be good.  He was alert 
and fully oriented and he exhibited good impulse control.  
The diagnosis was anxiety disorder, mild.

On VA examination in June 1997, it was noted that there was 
no indication that the veteran had been hospitalized or was 
receiving medication for his psychiatric disorder.  It was 
further indicated that he had received occasional treatment 
at the Mental Hygiene Clinic from 1987 to 1992 and that he 
currently was not receiving psychiatric treatment.  In 
addition, he noted that he was employed and had been for the 
past five years.  On examination, similar to his reports in 
October 1994, he complained of insomnia, irritability, being 
impulsive and reacting inappropriately.  On examination, the 
findings were also essentially the same as those reported in 
October 1994.  Although his insight and judgment were deemed 
to be fair, he was alert and fully oriented.  His mood was 
slightly anxious and his affected was constricted.  However, 
his attention, concentration, and memory were good.  His 
speech was clear and coherent and he exhibited good impulse 
control.  The diagnosis was anxiety disorder with depressive 
features, mild and the global assessment of functioning (GAF) 
score was 80, representative of no more than slight 
impairment in social and occupational functioning.

VA outpatient treatment reports dated in 1999 and 2000 
reflect that the veteran's psychiatric impairment was 
generally considered to be mild in nature and not productive 
of any significant functional impairment.  In January 1999, 
it was noted that he veteran was fairly stable on current 
medication.  In March 1999, he reported some anxiety, 
apparently related to a recent hurricane and the assessment 
was mildly anxious at present.  In September 1999, on initial 
interview, it was noted that the veteran reported ideas of 
suicide.  However, on psychiatric evaluation, it was noted 
that the veteran was considered to have poor judgment and a 
lack of insight, although his condition was stable even with 
though compliance with medications was erratic.  

In view of the above, and by application of the pre-November 
7, 1996 rating criteria, the Board concludes that entitlement 
to a 10 percent rating for the veteran's psychiatric disorder 
is warranted prior to March 21, 2000.  Although the veteran 
was deemed to be fully oriented without impairment of 
attention, memory or concentration during this time period, 
the record reflects episodes of mild anxiety and a 
consistently constricted affect.  Furthermore, the examiners 
consistently characterized the veteran's psychiatric 
impairment as slight or mild in nature during this time 
period.  When viewed in light of the applicable criteria, the 
Board finds that the above identified symptomatology is 
representative of emotional tension, or other evidence of 
anxiety which has been shown to be productive of mild social 
and industrial impairment and such to warrant a 10 percent 
evaluation.  However, the record does not demonstrate that 
the veteran's mild psychiatric impairment approximates the 
criteria for an evaluation in excess of 10 percent pursuant 
to either the pre-November 1996 or post-November 1996 
criteria during this time period.  Accordingly, a 10 percent 
evaluation, and no more, is warranted prior to March 21, 
2000.

Post March 21, 2000

The veteran has further alleged that his psychiatric 
disability warrants an evaluation in excess of the currently 
assigned 10 percent.  Upon careful review of the evidence of 
record, the undersigned concludes that an evaluation in 
excess of 10 percent for dysthymia is not warranted.

On psychiatric examination in March 2000, the veteran 
reported complaints of insomnia, that he saw "shadows" and 
had been hearing voices for 15 years.  He further noted that 
his medication helped but that he self-medicated at times 
taking increased dosages at night.  He further noted frequent 
episodes of depression and irritability.  On examination the 
veteran was clean and adequately dressed and groomed.  He was 
alert and fully oriented.  His mood was anxious and slightly 
depressed.  He demonstrated full affect and his attention and 
concentration were good.  His memory was fair and his speech 
was clear and coherent.  There were no suicidal or homicidal 
ideations and he was not hallucinating.  Insight and judgment 
were fair and he exhibited good impulse control.  The 
diagnosis was dysthymia, moderate.  

In a June 2000 addendum to the March 2000 examination report, 
completed after a Social and Industrial Survey in April 2000, 
the examiner changed his conclusion regarding the severity of 
the veteran's dysthymia and indicated that the veteran's GAF 
was 70.  It was noted that the examiner initially indicated 
that the veteran presented with moderate depressive episodes, 
anxiety and irritability due to his neuropsychiatric 
condition and that such condition rendered the veteran unable 
to maintain his employment.  However, in a subsequent 
notation, it was indicated that the case had been discussed 
with the examiner in light of the inconsistency of a GAF of 
70 and the opinion regarding employability.  It was further 
noted that the examiner reviewed the Social and Industrial 
Survey, the clinical records and the examination report and 
indicated that the findings at present do not support a GAF 
lower than 70 and that the veteran is not unemployable 
"mainly due to his s.c. [service-connected] nervous 
condition."

In April 2000, the veteran was seen at the Mental Health 
Clinic and reported that he felt fine and was able to quit 
smoking through participation in the Smoking Cessation 
Program.  On examination the veteran was relevant, coherent 
although illogical at times, correct, polite and cooperative.  
He was considered to be mildly anxious with constricted 
affect.  There were no hallucinations or delusions and no 
suicidal or homicidal ideations.  His cognitive functions 
were deemed to be well preserved.  The veteran was deemed to 
be psychiatrically stable.

Although the veteran has difficulties with mild anxiety and 
depression, these difficulties are less akin to the criteria 
contemplated by a 30 percent rating than they are to the 
criteria contemplated by the currently assigned 10 percent 
rating.  38 C.F.R. § 4.7.  While the veteran's symptoms no 
doubt cause some difficulty for him in establishing and 
maintaining effective work and social relationships, they 
have been summarized with a GAF score of 70, reflective of 
mild or slight symptoms, such as not to rise to the level 
suggested by the sort of difficulties set out in the criteria 
for a 30 percent rating.  This is particularly so given the 
veteran's ability to interact with family and friends and to 
perform daily activities including working in his yard as 
noted within the Social and Industrial Survey.  In short, the 
Board gives greater weight to these findings made regarding 
the veteran's mental status.  Although the VA examiner in 
March 2000 indicated that the veteran's psychiatric 
disability was moderate in nature, he subsequently changed 
that characterization after thorough review of the veteran's 
clinical history, the claims folder and his examination 
results and assigned a GAF score of 70, reflective of mild or 
slight psychiatric impairment.

Given the discussion above, and in the absence of any 
additional objective evidence to the contrary, the Board 
finds that the veteran's symptoms are best approximated by 
the criteria for the currently assigned 10 percent rating.  
In reaching this conclusion, the veteran and his wife's 
statements and testimony have been carefully considered.  
However, these assertions are found to be outweighed by the 
objective findings documented within the medical evidence of 
record.

The preponderance of the evidence is against the veteran's 
claim, accordingly the doctrine of the benefit of the doubt 
in not applicable.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for sinusitis secondary to bronchial 
asthma is denied.

A 10 percent disability evaluation for dysthymia prior to 
March 21, 2000 is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A disability evaluation in excess of 10 percent for dysthymia 
both before and after March 21, 2000 is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

